EXHIBIT CROSSTOWN SENIORS LIMITED DIVIDEND HOUSING ASSOCIATION LIMITED PARTNERSHIP FINANCIAL STATEMENTS Years Ended December 31, 2007 and 2006 CONTENTS Page INDEPENDENT AUDITORS’ REPORT1 BALANCE SHEETS 2 STATEMENTS OF OPERATIONS 3 STATEMENTS OF PARTNERS’ EQUITY/(DEFICIT)4 STATEMENTS OF CASH FLOWS 5 NOTES TO FINANCIAL STATEMENTS 6 Schoonover Boyer & Associates Certified Public Accountants / Financial Advisors REPORT OF INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRM The Partners Crosstown Seniors Limited Dividend Housing Association Limited Partnership (A Michigan Limited Partnership) Kalamazoo, Michigan We have audited the accompanying balance sheets of Crosstown Seniors Limited Dividend Housing Association Limited Partnership, a Michigan limited partnership), as of
